

115 HR 6132 IH: Federal School Meals Parity Act
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6132IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Ms. Bordallo (for herself and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide for parity for Guam and the United States Virgin Islands under the Richard B. Russell
			 National School Lunch Act and the Child Nutrition Act, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Federal School Meals Parity Act. 2.Parity for the United States Virgin Islands and Guam (a)In generalNotwithstanding section 12(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(f)), in providing meals and supplements under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), the Secretary shall apply to—
 (1)Guam the average of the reimbursement rates applied to Alaska and Hawaii during each fiscal year under such provisions of law, respectively; and
 (2)the United States Virgin Islands the same reimbursement rates applied to Puerto Rico during each fiscal year under such provisions of law, respectively.
 (b)SeverabilityNotwithstanding section 12(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(f)), in the case of a fiscal year in which the Secretary applies the national average reimbursement rate for meals and supplements under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) to—
 (1)Alaska or Hawaii, the Secretary shall apply to Guam the greatest reimbursement rate applied to any other State or territory—
 (A)with respect to meals and supplements provided under the school lunch program, under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (B)with respect to the meals and supplements provided under the school breakfast program, under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); or
 (2)Puerto Rico, the Secretary shall apply to the United States Virgin Islands the greatest reimbursement rate applied to any other State or territory—
 (A)with respect to meals and supplements provided under the school lunch program, under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (B)with respect to meals and supplements provided under the school breakfast program, under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (c)Rate adjustmentNotwithstanding section 12(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(f)), the Secretary may apply the national average reimbursement rate prescribed under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) to Guam or the United States Virgin Islands, or both, if—
 (1)the Secretary— (A)determines such application is appropriate in a report published pursuant to section 3; and
 (B)the Secretary publishes such a determination in the Federal Register with an opportunity for a public comment period of at least 60 days; and
 (2)on a date that is after the termination of the public comment period required under paragraph (1)(B) and at least 30 days before applying such reimbursement rate Guam or the United States Virgin Islands, the Secretary provides notice—
 (A)to the Congressional committees specified in section 3(b)(2)(A); (B)to each of the delegates to the House of Representatives from Guam and the United States Virgin Islands, as applicable; and
 (C)to the Governors of Guam and the United States Virgin Islands, as applicable. 3.USDA report on school meals reimbursement rates in U.S. territories (a)USDA reportNot later than 5 years after the date of enactment of this Act, and once every 10 years thereafter, the Secretary of Agriculture shall prepare and publish a report on—
 (1)the cost differences between— (A)providing meals and supplements under the Richard B. Russell National School Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) in American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands, respectively;
 (B)the average cost of providing meals and supplements under such provisions of law in the contiguous 48 States and the District of Columbia; and
 (C)the cost of providing meals and supplements under such provisions of law in Alaska and Hawaii; (2)the relationship between the cost differences under paragraph (1) and the national average payment rates for meals and supplements under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
 (3)the number and percentage of students who are eligible for— (A)a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (B)the breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773). (b)Public availabilityThe report required under subsection (a) shall be—
 (1)published on the Internet website of the Federal Register for public comment for no fewer than 60 days; and
 (2)finalized within 180 days after the end of the public comment period and— (A)submitted to the Committee on Education and the Workforce and the Committee on Agriculture of the House of Representatives, the Committee on Agriculture, Nutrition, and Forestry of the Senate, and each of the delegates or resident commissioner to the House of Representatives from American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands, respectively; and
 (B)made readily available on a public Government Internet website. 